UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-27565 Abazias, Inc. (Exact name of registrant as specified in its charter) Delaware 0-23532 65-0636277 (State or other jurisdiction (Commission (IRS Employer of incorporation) File No.) Identification No.) 5st Terrace Suite A Gainesville, FL32608 (Address of principal executive offices) (Zip Code) 352-264-9940 (Registrant's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo x Applicable only to corporate issuers: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $.001 par value 3,165,522 shares outstanding as ofNovember 14,2008. Transitional Small Business Disclosure Format: Yes oNo x -1- PART I. Item 1. FINANCIAL INFORMATION ABAZIAS, INC. BALANCE SHEETS (unaudited) September 30, December 2008 2007 ASSETS Current assets: Cash $ 42,630 $ 337,773 Accounts receivable 333,909 400,281 Inventory 285,089 245,570 Total current assets 661,628 983,624 Property & equipment, net of accumulated depreciation of $5,287 and $5,287 respectively 2,209 2,209 Website, net of accumulated amortization of $35,331 and $22,167 respectively - 13,164 Total Assets $ 663,837 $ 998,997 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Convertible note payable $ 250,000 $ - Accounts payable and accrued expenses 563,744 739,266 Stock payable - 50,000 Loans from stockholder 37,031 208,031 Total Current Liabilities 850,775 997,297 Stockholders’ Equity (Deficit): Preferred stock, $.001 par value, 1,000,000 authorized, no shares issued and outstanding - - Common stock, $.001 par value, 150,000,000 shares authorized, 3,165,522 and 3,102,998 issued and outstanding respectively 3,166 3,103 Additional paid-in capital 5,838,763 5,729,931 Accumulated deficit (6,028,867) (5,731,334 ) Total Stockholders’ Equity (Deficit) (186,938) 1,700 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 663,837 $ 998,997 See accompanying notes to unaudited financial statements. -2- ABAZIAS, INC. STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2008 and 2007 (Unaudited) Three months Nine months 2008 2007 2008 2007 Sales $ 1,497,805 $ 1,806,282 5,138,637 $ 5,148,649 Cost of sales 1,262,095 1,672,173 4,401,213 4,567,564 Gross profit 235,710 134,109 737,424 581,085 General and administrative 302,758 442,531 1,031,162 2,246,030 Operating loss (67,048 ) (308,422 ) (293,738 ) (1,664,945 ) Interest expense (1,114 ) (754 ) (3,795 ) (2,699 ) Net Loss $ (68,162 ) $ (309,176 ) (297,533 ) (1,667,644 ) Basic and diluted loss per share $ (0.02) $ (0.10) (0.09) (0.59 ) Weighted average shares outstanding 3,165,522 3,085,717 3,149,401 2,814,704 See accompanying notes to unaudited financial statements. -3- ABAZIAS, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Nine Months Ended September 30, (Unaudited) Additional Common Stock Paid-in Retained Shares Amount Capital Deficit Totals Balances, December 31, 2007 3,102,998 $ 3,103 $ 5,729,931 $ (5,731,334 ) $ 1,700 Shares issued for services 3,000 3 5,097 - 5,100 Shares issued for cashand stock payable 59,524 60 99,940 - 100,000 Imputed interest - - 3,795 - 3,795 Net loss (297,533 ) (297,533 ) September 30, 2008 3,165,522 $ 3,166 $ 5,838,763 $ (6,028,867 ) $ (186,938 ) See accompanying notes to unaudited financial statements. -4- ABAZIAS, INC STATEMENTS OF CASH FLOW Nine Months Ended September 30, 2008 and (Unaudited) 2008 2007 Cash Flows From Operating Activities Net loss $ (297,533) $ (1,667,645 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 5,100 141,725 Options issued for services - 1,002,344 Imputed interest on stockholder loan 3,795 2,699 Depreciation and amortization 13,164 13,933 Changes in: Accounts receivable 66,372 222,864 Inventory (39,519) (21,928) Accounts payable and accrued expenses (175,522) (130,419) Stock payable - 50,000 Deferred revenues - (14,812) Net Cash Used In Operating Activities (424,143) (401,239) Cash Flows From Investing Activities Purchase of assets - (770) Net Cash Used In Investing Activities - (770) Cash Flows From Financing Activities Proceeds from issuance of convertible debt 250,000 - Proceeds from subscription receivable - 25,000 Proceeds from sale of common stock 50,000 150,000 Proceeds from loans from stockholder - 200,000 Payment on loans from stockholder (171,000) (164,204) Net Cash Provieded by (Used In) Financing Activities 129,000 210,796 Net change in cash (295,143 ) (191,213 ) Cash at beginning of period 337,773 457,354 Cash at end of period $ 42,630 $ 266,141 Supplementary Disclosures: Income tax paid $ - $ - Interest paid - - Non-cash operating and financing activities: Common stock issued as payment on stock payable $ 50,000 $ 300,000 See accompanying notes to unaudited financial statements. -5- ABAZIAS, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF ACCOUNTING POLICIES The accompanying unaudited interim financial statements of Abazias, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Abazias’ latest Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year, 2007, as reported in Form 10-KSB, have been omitted. NOTE2 - LOANS FROM STOCKHOLDER The majority stockholder has advanced money to Abazias on an as-needed basis during the period ended September 30, 2008 and will continue to advance money to support Abazias' working capital and cash flow needs for the year ending December 31, 2008.The advances are due upon demand, bear no interest and have no collateral. Imputed interest expense of $3,795 and $2,699 using an interest rate of 8% was recorded as a contribution to capital for the nine month period ended September 30, 2008 and 2007, respectively. The balance as of September 30, 2008 was $37,031. NOTE3 - EQUITY On January 24, 2008, 3,000 common shares were issued to a consultant for services with a fair value of On March 13th, 2008, Abazias issued 29,762 common shares for a $50,000 stock payable. On March 13th, 2008, Abazias issued 29,762 common shares for $50,000 cash. NOTE 4 –CONVERTIBLE NOTE PAYABLE On July 30, 2008, Abazias entered into a letter of intent with Omni Reliant Holdings, Inc. (“Omni”)to purchase approximately 100% of the outstanding common stock of a newly formed subsidiary of Abazias.As part of the letter of intent, the two parties entered into a convertible note payable.Omni would advance Abazias up to $500,000.As of September 30, 2008 Omni advanced Abazias $250,000.The convertible notebears interest at 10% per annum with interestto be paid quarterly, and the principal and all unpaid interest will be due on or before December 31, 2009.The note is convertible into common stock of Abazias at the closing bid price at the time of conversion with at floor of $.50 per share or convertible into 25% of Abazias’ shares outstanding at the close of the purchase transaction.If the purchase agreement is not excuted the note payable will due on demand.Subsequent to the end of the quarter Omni advanced Abazias the remaining $250,000. Abazias has evaluated the application of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” and EITF Issue 00-19, “Accounting for Derivative Financial
